UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

United States of America,
—V—-
Motty Drizin,

Defendant.

 

 

ALISON J. NATHAN, District Judge:

j
{
i
t

VST Sy |

=
4 me ~
or
4
Lee
[Leen

ey
}

FEB 2.4 2020

20-CR-36 (AJN)

ORDER

The sentencing for Defendant Motty Drizin is hereby set for June 19, 2020 at 11:00 a.m.

Sentencing submissions from the Defendant are due on or before June 12, 2020. The

Government’s submission is due on or before June 16, 2020.

SO ORDERED.

Dated: February 2\ 2020
New York, New York

ALI
United States District Judge

     
 

1

 

 

J. NATHAN

 

 

 
